Title: Abigail Adams to John Adams, 25 August 1776
From: Adams, Abigail
To: Adams, John


     
      Boston August 25 1776
     
     I sent Johnny last Evening to the Post office for Letters. He soon returnd and pulling one from under his Gown gave it me, the young Rogue smiling and watching Mammas countanance draws out an other, and then an other, highly gratified to think he had so many presents to bestow.
     Our Friends are very kind. My Father sends his Horse and Dr. Tufts has offerd me an other one he had of unkle Quincy about 5 year old. He has never been journeys, but is able enough. Mr. Bass is just come, and says he cannot sit out till tomorrow week without great damage to his Buisness. He has been a long time out of Stock, and about a week ago obtaind a Quantity and has engaged 20 pair of shooes which will be eaquel to 20 Dollors to him, which he must losse if I will not consent to his tarrying till then. Tho I urged him to sit of tomorrow, yet the Horses will be in a better State as they will not be used and more able to perform the journey. I am obliged to consent to his tarrying till then when you may certainly expect him.
     Bass is affraid that the Drs. Horse will not be able to travel so fast as he must go. He will go and see him, and in case he is not your Brother has promised to let one of his go. I only have to regret that I did not sooner make trial of my Friends, and have sent for you 3 weeks ago. I fear you will think me neglegent, and inatentive. If I had been at Home, I should have been sooner in a capacity to have assisted you. I was talking of sending for you and trying to procure horses for you when little Charles who lay upon the couch coverd over with small Pox, and nobody knew that he heard or regarded any thing which was said, lifted up his head and says Mamma, take my Dollor and get a Horse for Pappa. Poor fellow has had a tedious time of it as well as I, but tis now upon the turn, and he is much easier, and better. I hope I shall be able to get out of Town a Saturday next.
     Mr. and Mrs. Cranch with their children went out a fryday. I feel rather lonely. Such a change from 1 or 2 and twenty to only 5 or 6 is a great alteration. I took the Liberty of sending my complements to General Lincoln and asking him some questions which you proposed to me, but which I was really unable to answer, and he has promised me a perticuliar reply to them.
     As to provisions there is no Scarcity. Tis true they are high, but that is more oweing to the advanced price of Labour than the Scarcity. English Goods of every kind are not purchasable, at least by me. They are extravagantly high, West india articles are very high all except Sugars, which have fallen half since I came into Town. Our New England Rum is 4 Shillings pr. Gallon, Molasses the same price. Loaf Sugar 2s. 4d. pr. pound, cotton wool 4 Shillings pr. pound, sheeps wool 2 Shillings, flax 1 & 6. In short one hundred pound two year ago would purchase more than two will now.
     House Rent in this Town is very low. Some of the best and Genteelest houses in Town rent for 20 pounds pr. year. Ben Hollowell Hallowell’s has been offerd for 10. and Mr. Shurdens Chardon’s for 136 & 8 pence.
     The privateer Independance which saild from Plymouth about 3 weeks ago has taken a jamaca man laiden with Sugars and sent her into Marblehead last Saturday. I hear the Defence has taken an other.
     I think we make a fine hand at prizes.
     Coll. Quincy desires me to ask you whether you have received a Letter from him, he wrote you some time ago.
     I like Dr. Franklin’s device for a Seal. It is such a one as will please most—at least it will be most agreable to the Spirit of New england.
     We have not any news here—anxiously waiting the Event, and in daily Expectation of hearing tidings from New york. Heaven Grant they may be Glorious for our Country and Country men, then will I glory in being an American. Ever ever Yours,
     
      Portia
     
     
      PS We are in such want of Lead as to be obliged to take down the Leads from the windows in this Town.
     
    